Citation Nr: 1600834	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  10-24 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for cervical spine disability.

2.  Entitlement to service connection for eczema of the legs and feet.

3.  Entitlement to service connection for tuberculosis.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1980 to September 1984, and from October 1985 to October 2001.

This matter comes to the Board of Veterans' Appeal (Board) on appeal from a November 2008 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).

In July 2011, the Veteran testified at a video conference hearing before the undersigned.  A transcript of that hearing has been associated with the claims file.

In December 2011, the Board denied entitlement to service connection for tuberculosis and remanded the remaining issues for further development.

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the individual who conducted the July 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488  (2010).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.  In a March 2014 decision, the Board vacated the portion of the December 2011 Board decision that denied entitlement to service connection for tuberculosis.  The remainder of the December 2011 Board decision remained undisturbed.

In November 2014, the Board granted service connection entitlement to service connection for hearing loss, denied entitlement to service connection for hypertension and keloids of the chin and alopecia of the scalp, and remanded the remaining issues for further development.

In August 2015, the RO issued a rating decision granting service connection headaches, which had previously been on appeal after being denied by the RO's November 2008 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

In September 2015, prior to the promulgation of a decision, the Veteran requested that the issues of entitlement to service connection for cervical spine disability, tuberculosis, and eczema of the legs and feet be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal regarding the claim of service connection for cervical spine disability have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for the withdrawal of the substantive appeal regarding the claim of service connection for tuberculosis have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for the withdrawal of the substantive appeal regarding the claim of service connection for eczema of the legs and feet have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).  Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

In correspondence received in September 2015, the Veteran expressed his intent to withdraw his appeal regarding entitlement to service connection for cervical spine disability, tuberculosis, and eczema of the legs and feet.  As there are no allegations of error of fact or law for appellate consideration on these claims, the Board does not have jurisdiction to consider an appeal in these matters.


ORDER

The issue of entitlement to service connection for cervical spine disability is dismissed.

The issue of entitlement to service connection for tuberculosis is dismissed.

The issue of entitlement to service connection for eczema of the legs and feet is dismissed.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


